DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-10, 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 10, 20-23, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chih (US 2018/0008036).

Regarding claim 2, D1 discloses wherein at least one petal (142) is configured for removably holding at least one of the plurality of articles inserted into the opening without any additional support mechanism ([0041]).
Regarding claim 7, D1 discloses wherein the frame (40/50; 10/20) is configured for supporting two or more flexible inserts therein (figure 2).
Regarding claim 8, D1 discloses wherein the bracket arrangement (stand) is configured for attachment to a flat surface (any supporting surfaces on which it is placed). 
Regarding claim 10, D1 discloses wherein the frame (40/50; 10/20) matingly engages around the at least one flexible insert for supporting the at least one flexible insert therein (figure 4).
Regarding claim 20, D1 discloses a rack system for removably supporting a plurality of articles therein ([0031]), the system comprising: a membrane (comprising pad 60 and plates 40/50) for accommodating at least one of the plurality of articles therein, the membrane including at least in part a resilient material forming a plurality of petals (silicone tabs 142) 
Regarding claim 21, D1 discloses further comprising a sub-frame (plates 40/50) for providing structural integrity to the membrane.
Regarding claim 22, D1 discloses wherein the attachment arrangement (gears 72/710 support respective membrane arrangements) provides structural integrity to the membrane ([0045]).
Regarding claim 23, D1 discloses wherein the membrane (40/50/60) being at least in part formed of a rigid material (plates 50/60) surrounding the petals such that the membrane is attachable to the attachment arrangement in a self-supporting manner without requiring any other support structure (attachable to stand portion via bearing end portions 46/56 – figure 3).
Regarding claim 25, D1 discloses wherein the membrane comprises a convex profile (members of membrane at 46/56 are convex – figure 4).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chih (US 2018/0008036) in view of Beebe et al. (US 2016/0331187).
Regarding claims 3 and 9, D1 does not disclose a rib in the petal arrangement.  Beebe et al. teaches petal structures (10a-c, 11a-c) for holding elongate objects (abstract) by friction wherein the petals comprise rib sections and thicker sections (as at 15 or 16 – figures 3a/4a).  It would have been obvious to one of ordinary skill in the art at the time of filing to add rib sections to the petals of D1 to provide structural rigidity for better supporting objects.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chih (US 2018/0008036) in view Kalvig (US 3,365,761).
D1 does not disclose wherein the insert in convex.  Kalvig teaches a flexible insert (24) for holding elongate objects (32) comprising a convex insert (at dome 25 – figure 6; col. 3, lines 1-22).  It would have been obvious to one of ordinary skill in the art to integrate the convex dome features of Kalvig into the insert of D1 to provide a stop from unintended slipping of articles held or when desiring a uniform depth of article insertion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PATRICK D HAWN/Primary Examiner, Art Unit 3631